                              IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       WESTERN DIVISION
                                      Case No. 5:20-cv-00444-M

     GEORGE WATIS,                                    )
                                                      )
                                        Plaintiff,    )
                                                      )
     V.                                               )
                                                      )                       ORDER
     C.R. BARD, INC. , BARD PERIPHERAL                )
     VASCULAR, INC. and MCKESSON                      )
     CORPORATION,                                     )
                                                      )
                                        Defendants.   )

          This matter comes before the court on (1) Defendants C.R. Bard, Inc. and Bard Peripheral Vascular,

Inc. ' s (the "Bard Defendants") motion to dismiss for lack of personal jurisdiction [DE-2] (the "Bard

Motion") ; and (2) Defendant McKesson Corporation ' s ("McKesson") motion to dismiss for lack of subject-

matter jurisdiction [DE-1 O] (the "McKesson Motion"). These motions were filed in the Northern District

of Texas on June 9, 2020 and June 16, 2020, respectively, regarding a multi-plaintiff products-liability

complaint then pending against Defendants in that court (the "Texas litigation"). [DE-1 , 2, 1O]

          In support of the Bard Motion, the Bard Defendants argued that the claims brought against them in

the Northern District of Texas by certain plaintiffs, including Plaintiff George Watts, should be dismissed

pursuant to Federal Rule of Civil Procedure 12(b)(2) because the Bard Defendants were not subject to

personal jurisdiction in Texas. [DE-2- 3] In support of the McKesson Motion, McKesson argued that the

claims then pending against it should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(l)

because McKesson had been improperly joined to defeat federal diversity jurisdiction. [DE-10-11]




                                                          1



                 Case 5:20-cv-00444-M Document 34 Filed 10/30/20 Page 1 of 2
       While both motions were pending, a number of plaintiffs in the Texas litigation, including Plaintiff

Watts, moved to sever and transfer their cases elsewhere. [DE-21] The Bard Defendants responded

indicating that they did not oppose the plaintiffs' motion to sever and transfer. [DE-24] On August 18,

2020, District Judge Karen Gren Scholer of the Northern District of Texas entered an order granting the

plaintiffs the transfers they sought, but Judge Scholer did not expressly dispose of either motion in so doing.

[DE-25] As a result, when Plaintiffs case was transferred to and docketed in this court the next day [DE-

26], both motions remained outstanding and ripe for adjudication, as they both remain today.

       Because the issue raised by the Bard Motion- i.e., the Bard Defendants' lack of connection to the

state of Texas-is not relevant to this court' s jurisdiction over the Bard Defendants, the Bard Motion is

DENIED. Should the Bard Defendants wish to move to dismiss Plaintiff's complaint in this court, they

may move the court for leave to do so.

       And because the parties entered a joint stipulation dismissing McKesson from the case following

the transfer, the McKesson Motion is DENIED AS MOOT.



       SO ORDERED this the       ~:2-~
                                    --~rl'L
                                        __ day of () JJw ,2020.

                                                          ~ k / [IYl~v:L
                                                           RIHARD E. MYERS II
                                                           UNITED STATES DISTRICT JUDGE




                                                           2




               Case 5:20-cv-00444-M Document 34 Filed 10/30/20 Page 2 of 2
